UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-07388 The Value Line Emerging Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: March 31 Date of reporting period: December 31, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 12/31/10 is included with this Form. Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) December 31, 2010 Shares Value COMMON STOCKS (97.1%) CONSUMER DISCRETIONARY (12.1%) Buckle, Inc. (The) $ Chipotle Mexican Grill, Inc. * Ctrip.com International Ltd. ADR * DeVry, Inc. Guess?, Inc. Jo-Ann Stores, Inc. * John Wiley & Sons, Inc. Class A LKQ Corp. * O’Reilly Automotive, Inc. * Phillips-Van Heusen Corp. Signet Jewelers Ltd. * Strayer Education, Inc. Tractor Supply Co. TRW Automotive Holdings Corp. * Warnaco Group, Inc. (The) * WMS Industries, Inc. * Wolverine World Wide, Inc. CONSUMER STAPLES (4.2%) Central European Distribution Corp. * Church & Dwight Co., Inc. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Hansen Natural Corp. * Ruddick Corp. ENERGY (3.9%) Alpha Natural Resources, Inc. * Complete Production Services, Inc. * Core Laboratories N.V. FMC Technologies, Inc. * Oceaneering International, Inc. * Superior Energy Services, Inc. * World Fuel Services Corp. FINANCIALS (6.3%) Affiliated Managers Group, Inc. * Arch Capital Group Ltd. * Bancolombia S.A. ADR Credicorp Ltd. Equity Lifestyle Properties, Inc. EZCORP, Inc. Class A * First Cash Financial Services, Inc. * First Financial Bankshares, Inc. ProAssurance Corp. * RLI Corp. Stifel Financial Corp. * HEALTH CARE (8.2%) Alexion Pharmaceuticals, Inc. * Auxilium Pharmaceuticals, Inc. * Bard (C.R.), Inc. Catalyst Health Solutions, Inc. * Computer Programs & Systems, Inc. Shares Value Edwards Lifesciences Corp. * $ 20,000 Emergency Medical Services Corp. Class A * Gentiva Health Services, Inc. * Haemonetics Corp. * Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Owens & Minor, Inc. Perrigo Co. Quality Systems, Inc. United Therapeutics Corp. * West Pharmaceutical Services, Inc. INDUSTRIALS (30.9%) Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. Badger Meter, Inc. BE Aerospace, Inc. * Bucyrus International, Inc. CLARCOR, Inc. DigitalGlobe, Inc. * EnerSys * Esterline Technologies Corp. * Flowserve Corp. Gardner Denver, Inc. Genesee & Wyoming, Inc. Class A * Geo Group, Inc. (The) * HEICO Corp. HUB Group, Inc. Class A * Hunt (J.B.) Transport Services, Inc. IDEX Corp. IHS, Inc. Class A * Kansas City Southern * Kirby Corp. * Lennox International, Inc. Lincoln Electric Holdings, Inc. Middleby Corp. (The) * Nordson Corp. Polypore International, Inc. * Regal-Beloit Corp. Roper Industries, Inc. Stericycle, Inc. * Textainer Group Holdings Ltd. Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. * Valmont Industries, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Governor Co. INFORMATION TECHNOLOGY (17.4%) Advent Software, Inc. * Amphenol Corp. Class A ANSYS, Inc. * Atheros Communications, Inc. * Blackboard, Inc. * 1 Value Line Emerging Opportunities Fund, Inc. December 31, 2010 Shares Value Cognizant Technology Solutions Corp. Class A * $ Concur Technologies, Inc. * Diodes, Inc. * Dolby Laboratories, Inc. Class A * Equinix, Inc. * FactSet Research Systems, Inc. Fortinet, Inc. * Informatica Corp. * MercadoLibre, Inc. * MICROS Systems, Inc. * Rackspace Hosting, Inc. * Rofin-Sinar Technologies, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Teradata Corp. * TIBCO Software, Inc. * Trimble Navigation Ltd. * VeriFone Holdings, Inc. * Wright Express Corp. * MATERIALS (8.2%) Albemarle Corp. AptarGroup, Inc. FMC Corp. Greif, Inc. Class A Koppers Holdings, Inc. LSB Industries, Inc. * Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Schweitzer-Mauduit International, Inc. Sigma-Aldrich Corp. Silgan Holdings, Inc. TELECOMMUNICATION SERVICES (2.0%) Brasil Telecom S.A. ADR * Crown Castle International Corp. * SBA Communications Corp. Class A * UTILITIES (3.9%) AGL Resources, Inc. Cia de Saneamento Basico do Estado de Sao Paulo ADR ITC Holdings Corp. Northwest Natural Gas Co. South Jersey Industries, Inc. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (97.1%) (Cost $189,547,276) $ Principal Amount Value SHORT-TERM INVESTMENTS (2.7%) REPURCHASE AGREEMENTS (1) (2.7%) $ With Morgan Stanley, 0.06%, dated 12/31/10, due 01/03/11, delivery value $8,500,043 (collateralized by $8,095,000 U.S. Treasury Notes 3.1250%, due 08/31/13, with a value of TOTAL SHORT-TERM INVESTMENTS (Cost $8,500,000) (2.7%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.2%) NET ASSETS (2) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($317,330,601 ÷ 10,110,426 shares outstanding) $ * Non-income producing. The Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. For federal income tax purposes, the aggregate cost was $198,047,276, aggregate gross unrealized appreciation was $120,602,737, aggregate gross unrealized depreciation was $1,837,934 and the net unrealized appreciation was $118,764,803. ADR American Depositary Receipt. 2 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. The Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
